DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any objection or rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicants’ arguments and/or amendments.

Claim Status
Claims 8-9 and 16 are cancelled.  Claims 1-7 and 10-15 are pending. Claims 1 and 10 are amended.  Claims 1-7 and 10-15 are currently under examination.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.

 Note
Please note that Khaleda Bhuiya Hasan is now the examiner of record.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response –
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The disclosure is objected to because of the following informalities: 
On page 2, para [0005], line 13, the last sentence is missing a period,
On page 3, para [0007], line 6, line the word “phosphorothiate” is misspelled and should read “phosphorothioate”,
On page 44, para [0115], line 9, the word “phosphorothiate” is misspelled and should read “phosphorothioate”,
On page 77, para [0216], line 13, the word “phosphorothiate” is misspelled and should read “phosphorothioate”, and
On page 85, para [0227], line 17, the word “phosphorothiate” is misspelled and should read “phosphorothioate”.
Appropriate correction is required.

The disclosure is further objected to because of the following informalities: the attempt to incorporate the sequence listing by reference was ineffective because it listed the file size in kilobytes instead of bytes.  
The attempt to incorporate subject matter into this application by reference to the sequence listing is ineffective because the file size should be listed in bytes, not kilobytes.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Appropriate correction is required.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  the word “phosphorothiate” is misspelled and should read “phosphorothioate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicant’s amendment.
Claim 1 recites the limitation “as the method of claim 1” in line 12.  It is unclear how a method can include the limitations of a claim within the same claim.  Claims 2-7 and 10-12 are included in this rejection as they require the limitations of claim 1, but do not overcome the rejection because they fail to clarify how claim 1 can include claim 1 as a limitation.
Claim 1 further recites the limitation of “selecting a cell” in step (c) and step (b).  It is unclear if the selecting the cell in step (c) would be a different or the same as selecting the cell in step (b) as they would both comprise said modified nucleotide sequence if the cell is selected from step (a) where the frequency of HDR is increased.  Claims 2-7 and 10-12 are included in this rejection as they require the limitations of claim 1, but do not overcome the rejection because they fail to clarify how steps (b) and (c) differ.
Claim 10 recites the limitation "the frequency of NHEJ" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 11 recite a step of determining the frequency of HDR and of off-site integration, respectively.  Claim 10 does not depend from a claim reciting a step of determining the frequency of NHEJ.  It is unclear how to determine the frequency of NHEJ.

Claim Rejections - 35 USC § 103 – withdrawn
Rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Frisch et al. (US20170226533A1) in view of Hendel et al. (Nat. Biotech. 33, 9, 985-989, 2015), Hendel et al. (Trends in Biotechnology, 33, 2,132-140, 2015), and Prediger (Modifications that


Claim Rejections - 35 USC § 103 - new rejection necessitated by Applicant’s amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al. (US20170226533A1) in view of Papaoiannou et al. (Expert Opinion on Biological Therapy, 12:3, 329-342, 2012).  This is a new rejection necessitated by Applicant’s amendment.
Frisch et al.’s disclosure is directed to non-conventional yeasts comprising at least one RNA-guided endonuclease (RGEN) comprising at least one RNA component that does not have a 5′-cap.  (See abstract.)  Frisch et al. further teach that this uncapped RNA component comprises a sequence complementary to a target site sequence in a chromosome or episome in the yeast.  (See abstract.)  Frisch et al. further teach the RGEN can bind to, and optionally cleave, one or both DNA strands at the target site sequence.  (See abstract.)  Frisch et al. teach that an example of an RGEN is a complex of a Cas9 protein with a guide RNA.  (See abstract.) 
Regarding claims 1-2, 4-6 and 10-15, Frisch et al. teach a method of modifying a target site on a chromosome or episome in a non-conventional yeast, which is a microbial cell. (See claim 10).  Frisch et al. further teach providing to the microbial cell a DNA construct comprising a sequence encoding a Cas endonuclease, a guide RNA, and a template donor DNA for modification of target sites, determining the frequency of HDR and NHEJ DNA repair pathways, and identifying at least one microbial cell that has a modification at said target wherein the frequency of HDR is increased. (See abstract, Example 9, para [0031], and claims 10-14.)  Frisch et al. teach that the donor DNA polynucleotides can have two homologous sequences and can be separated by at least one nucleotide in length.  (See para [0078].)  
Regarding claims 2, 5, and 6, Frisch et al. teach linear DNA donor templates and further teach that polynucleotides can be single- or double-stranded, optionally containing synthetic, non-natural, or altered nucleotide bases.  (See Example 5 and para [0082].)  
Regarding claim 4, Frisch et al. further teach using circular polynucleotides in the form of plasmids and vectors. (See paras [0037], [0099], [0164] and Example 10.)
Regarding claims 10-12, Frisch et al. teaches determining the rate of specific and/or random integration of DNA in yeast.  (See para [0115].)  
Regarding claims 14 and 15, Frisch et al. further teach the non-conventional yeast is a member of a genus selected from the group consisting of Yarrowia, Pichia, Schwanniomyces, Kluyveromyces, Arxula, Trichosporon, Candida, Ustilago, Torulopsis, Zygosaccharomyces, Trigonopsis, Cryptococcus, Rhodotorula, Phaffia, Sporobolomyces, and Pachysolen. (See para [0010-0012].)  
Frisch et al. does not teach donor template polynucleotides that are protected by modification and does not teach that the modifications comprise at least one phosphorothioate bond at the 5’ end of at least one strand.
Papaoiannou et al's disclosure is directed to short synthetic oligonucleotides, including application of single-stranded all-DNA molecules (ssODNs), used for gene editing to introduce small, site-specific changes into mammalian genomes, including repair of genetic point mutations. (See abstract.) 
Regarding claims 1-2, 5-6, and 10-15, Papaoiannou et al. teach DNA donor templates with phosphorothioate modifications to protect the templates at their 5’ and 3’ ends and that the using the protected templates increase genome editing efficiency. (See p. 334, Section 2.4; and Fig. 5.)  Papaoiannou et al. further teach that protection of the 5’ end was more important than and twice as effective as protection of the 3’ end.  (See p. 334, Section 2.4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the donor DNA templates of Frisch et al.’s method for modifying a target site in a microbial cell with the protected donor DNA templates, as described by Papaoiannou et al.  Frisch et al. teach a method of providing to the microbial cell a DNA construct comprising a sequence encoding a Cas endonuclease, a guide RNA, and a template donor DNA for modification of target sites determining the frequency of HDR and NHEJ DNA repair pathways, and identifying at least one microbial cell that has a modification at prima facie obvious.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al. (US20170226533A1) and Papaoiannou et al. (Expert Opinion on Biological Therapy, 12:3, 329-342, 2012), as applied to claims 1-2, 5-6, and 10-15 discussed above, and further in view of Prediger (“Modifications that block nuclease degradation", XP002765968).  This is a new rejection necessitated by Applicant’s amendment.
The teachings of Frisch et al. and Papaoiannou et al. are applied to claims 3-4 and 7 as they were applied to claims 1-2, 5-6, and 10-15 in the discussion above.
Regarding claim 7, Frisch et al. teach a method for modifying a target site where the at least one modification includes at least one deletion, addition, or substitution of one or more nucleotides in the target site.  (See claim 12.)
Frisch et al. and Papaoiannou et al. do not teach the particular protection molecules or the method of claim 3 wherein the nucleotide modification includes a deletion, an insertion, or a combination of the modifications.
Prediger’s disclosure is directed to modifications that can be made to nucleic acids to avoid enzymatic degradation and to increase stability in the cell environment. (See p. 1.)
Regarding claim 3, Prediger teaches protecting groups including phosphorothioate bonds, inverted dideoxy-T modification, and a C3 spacer.  (See pp. 1-2.)
It would have been obvious to one of ordinary skill in the art to have modified the template DNA, by protecting the ends, in order to protect against exonucleases, with the particular protection molecules as disclosed by Prediger, in order to obtain either method of recombination as disclosed by Frisch et al. and Papaoiannou et al.  The ordinary artisan would have been motivated to try the particular protection molecules disclosed by Prediger with the combined teachings of Frisch et al. and Papaoiannou et al. in order to reduce NHEJ and maximize genome editing efficiency.  The ordinary artisan would have had a reasonable expectation of success because both Frisch et al. and Papaoiannou et al. are directed to methods of increasing site-specific genome editing in cells using donor template polynucleotides and Prediger provides examples of modifications that can stabilize the polynucleotides in a cell.  Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention. Thus, the claimed invention as a whole is prima facie obvious.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636